Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 2-4, filed 8/1/2022, with respect to claims 19-26 have been fully considered and are persuasive.  The rejection of claims 19-26 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2003/0234858 to Kerr.    
With regard to Claim 1, Kerr teaches (fig. 2) a deposition device (200), comprising:
a substrate support (300); and
	a deposition assembly (10) comprising a fiber-coupled laser imaging system disposed across the substrate support (300), wherein the laser imaging system comprises a fiber-coupled laser [0056].
With regard to Claim 2, Kerr teaches wherein the deposition assembly (10) comprises a rail (220) attached to supports (206, 208) located on opposite sides of the substrate support, and a dispenser assembly (500) movably coupled to the rail (220) [0044].
	With regard to Claim 3, Kerr teaches wherein the dispenser assembly (500) houses the laser imaging system [0056].
With regard to Claim 9, Kerr teaches (fig. 12) a deposition device, comprising:
a substrate support (300): and
a deposition assembly (462) comprising a fiber-coupled laser imaging system disposed across the substrate support, wherein the laser imaging system is one laser imaging system among a plurality of laser imaging systems coupled to the deposition assembly [0093 and 0102].

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 4-8 is the inclusion of the limitations wherein the laser imaging system comprises a laser source having an emission wavelength of at least about 600 nm.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Claims 19-29 is allowed.
The primary reason for the allowance of Claims 19-29 is the inclusion of the limitations a laser source fiber coupled to an optical assembly to direct laser radiation from the laser source toward the substrate support; and an imaging unit disposed to capture laser radiation reflected through the optical assembly.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853